DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Zhou on 6/16/2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A thermostat comprising:
a controller;
a display configured to display a user interface for a thermostat programming screen, the user interface displaying a plurality of selectable interface elements corresponding to a plurality of respective preset thermostat setback programming options, wherein each preset thermostat programming option corresponds to a different predetermined combination of setback and return times that adjust a temperature setpoint of the thermostat relative to a daytime temperature previously selected by the user;
wherein the controller is configured to program automated setback operations of the thermostat based upon a preset thermostat setback programming option of the displayed plurality of respective preset thermostat setback programming options selected by the user using the displayed user interface; and
wherein the thermostat controls a temperature of a conditioned zone of a plurality of conditioned zones, and wherein the controller is further configured to receive a selection by the user indicating whether to apply the selected thermostat setback programming option to only the conditioned zone controlled by the thermostat or each conditioned zone of the plurality of conditioned zones.
Claim 12.	(Cancelled) 
Claim 13. (Currently Amended) The thermostat of claim 1, further comprising a transceiver configured to, responsive to the controller receiving a selection by the user indicating to apply the selected thermostat setback programming option to each conditioned zone of the plurality of conditioned zones, transmit information indicating the selected thermostat setback programming option to one or more other thermostats corresponding to remaining conditioned zones of the plurality of conditioned zones.
Claim 14.  (Currently Amended) A simplified thermostat user interface, comprising:
a graphic display displaying onscreen text instructions and interface elements allowing a user to select between a plurality of displayed simplified setback programming options corresponding to respective combinations of heating and/or cooling settings for a change of setpoint temperature relative to a previous user-selected daytime temperature at specific times throughout the day or week, wherein the change of setpoint temperature and specific times correspond to factory set default options preset according to studies determining one or more most commonly desired amount of degrees of temperature set back at the most commonly desired times that said setback and return from said setback will be enabled;
a controller configured to program setback operation of the thermostat based upon a simplified setback programming option of the plurality of displayed simplified setback programming options selected by the user using the graphic display;
wherein the thermostat controls a temperature of a conditioned zone of a plurality of conditioned zones, and wherein the controller is further configured to receive a selection by the user indicating whether to apply the selected thermostat setback programming option to only the conditioned zone controlled by the thermostat or each conditioned zone of the plurality of conditioned zones.
Claim 20.	(Currently Amended) The thermostat of claim 1, wherein the thermostat 





Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1 and 14 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior art Sloo et al. (US Patent Application Publication No. 2015/0308705) fails to disclose or suggest one or more of the features of the independent claims 1 and 14.
In summary, Sloo discloses generating and/or displaying a graphical user interface of an electronic device for controlling an energy-consuming system, such as a heating, ventilation, or air conditioning (HVAC) system.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in independent claim 14.
Specifically, the prior arts fail to teach a thermostat comprising: a controller; a display configured to display a user interface for a thermostat programming screen, the user interface displaying a plurality of selectable interface elements corresponding to a plurality of respective preset thermostat setback programming options, wherein each preset thermostat programming option corresponds to a different predetermined combination of setback and return times that adjust a temperature setpoint of the thermostat relative to a daytime temperature previously selected by the user; wherein the controller is configured to program automated setback operations of the thermostat based upon a preset thermostat setback programming option of the displayed plurality of respective preset thermostat setback programming options selected by the user using the displayed user interface; and wherein the thermostat controls a temperature of a conditioned zone of a plurality of conditioned zones, and wherein the controller is further configured to receive a selection by the user indicating whether to apply the selected thermostat setback programming option to only the conditioned zone controlled by the thermostat or each conditioned zone of the plurality of conditioned zones.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-7, 9-11, 13 and 15-20 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/            Primary Examiner, Art Unit 2171